Appeal from a judgment of the County Court of St. Lawrence County (Rogers, J.), rendered May 2, 2005, convicting defendant upon his plea of guilty of the crime of rape in the third degree.
Defendant waived his right to appeal both orally and in writing and pleaded guilty to rape in the third degree. Defendant was sentenced as a second felony offender to 1½ to 3 years in prison, the minimum permissible sentence (see Penal Law § 70.06 [3] [e]). On appeal, counsel for defendant seeks to be relieved of his assignment on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record, appellate counsel’s brief and defendant’s pro se submission, we agree. The judgment is, accordingly, affirmed and the application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.P., Crew III, Peters, Spain and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.